Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 15-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 15-22 are drawn to a process of making which may be used in the materially different process of cleaning gems. There is also a search burden of searching the two different inventions in that it requires searching different electronic databases.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Applicant’s claim amendments and arguments in the response filed 21 July 2021 are acknowledged. 
Claims 1-22 are pending. 
Claims 15-22 are new.
Claims 1-14 are amended. 
Claims 13-22 are withdrawn. 
Claims 1-12 are under consideration.
Examination on the merits is extended to the extent of the following species:
Alcohol Solvent-ethyl alcohol (ethanol),
Acid Solvent – acetic acid
-and-
Cream and Facial mask.

Withdrawn Objections & Rejections
The objection to claims 1-5 are withdrawn due to amendments which remove the informal language “occupying around”. 
The objection to claim 1.a. is withdrawn due to an amendment which adds the needed article “the” before the “FSC”.
The objection to claims 1 and 6-10 is withdrawn due to amendments which italicize the scientific name “camellia sinensis”. 
The objection to claims 2-5 is withdrawn due to amendments which correctly conjugate the claims through use of the word “comprising.”  
The objection to claim 9 is withdrawn due to amendments which correct improper grammar.
The objections to claim 10 are withdrawn due to amendments which correct improper grammar and use the term, “or” to select from a list of alternatives.
The objections claims 11 and 12 are withdrawn due to amendments which add the needed legal phraseology of a “wherein” clause which clarifies which substance is suitable for making a cream.
The rejection of claims 1, 7, 9 & 10 under 35 USC 112(b) is withdrawn due to claim amendments which clarify acetic acid is a species and not a genus.

Objections & Rejections
Specification
The disclosure stands objected to because the browser-executable code on the bottom of pg. 1 of the disclosure is still not limited to the top-level domain name. See MPEP § 608.01. Consider whether an amendment of “www.statisticbrain.com” would obviate the objection.

Response to Arguments
Applicant argues the specification has been amended to limit a previous web address to a top level domain name (reply, pg. 9).
This is not persuasive. The claim has not been limited to a top level domain name. The top level domain name is “www.statisticbrain.com.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Since claims 6-12 ultimately depend from claim 1 and do not clarify the issues, they must also be rejected under 35 USC 112 (a)-New Matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
camellia sinensis is extracted…" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claims because claim 1 is directed to an extract of camellia sinensis tea.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Paragraph [0049] of the instant specification states “[t]he term "camellia sinensis" used herein refers to the camellia sinensis plant…” Claim 1 recites the extract present in the fluid is an extract of camellia sinensis tea. Claims 6-10 expand the extract to any extract of the plant by reciting “part of the extract of camellia sinensis is extracted from camellia sinensis…” In other words, no “tea” is present in the recitation of these dependent claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 6-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Huang (WO 2018/019145; Published: 02/01/2018, PCT filed: 07/17/2017; Foreign Priority: 07/25/2016; using US 2018/0353424 as the English translation; previously cited) and Gourdin (US 2005/0010040; previously cited).
*Note: All references refer to the English translation.
** The instant specification states “[t]he term "tea" is used in its ordinary sense and refers to a product derived from the leaves, buds, and stems of the camellia sinensis plant” [0050].
 	With regard to claims 1 & 6-12, and the elected species, Huang teaches a camellia extract and its methods of preparation and use (title). Huang teaches to form the camellia extract, fresh camellia (i.e. flower) and/or fresh camellia flower buds are cut into small sections; solvent is added to achieve a mass ratio of 1:3 to 1:30 to form a mixture and then inorganic acid and/or camellia extract in an amount of 2.0~15.0% as the active ingredient ([0026] & [0027]). Huang also teaches an antioxidant whitening cream containing the camellia extract in an amount of 2.0%~6.0% as the active ingredient ([0028] & [0029]). Huang in Examples 26-28-Table 14 teaches an antioxidant sleep mask comprising 71.3-84.4% water [0096]. Huang in Examples 29-31-Table 15 teaches an antioxidant whitening cream comprising 50.9-61.3% water [0100]. Huang teaches camellia is rich in antioxidants such as flavonoids, saponins, and polyphenols, and has amazing effects of being anti-aging and anti-free-radical [0002]. The ordinary skilled artisan, at the time of filing, knew that anthocyanins are a type of polyphenol that are found in green tea. Huang teaches the goal of their invention is to prepare camellia extract which has high content of anti-oxidation ingredients, with contains antioxidant ingredients as follows: kaempferol: 0.43-4.52 ppm, quercetin: 1.09-8.17 ppm, quercitrin: 45.62-197.81 ppm ([0004] & [0017]). The camellia extract, as the active ingredient, is used in the preparation of cosmetics with antioxidant property [0019]. The ordinary skilled artisan, at the time of filing, knew that anti-oxidants repair skin sun damage. The ordinary skilled artisan, at the time of filing, also knew that as skin repair mechanisms slow skin becomes dull. Huang teaches their cosmetics effectively postpone the aging of the skin, 
Huang does not teach a fluid containing an extract of a camellia sinensis tea, 0.1-10% acetic acid and 5-40% alcohol.
With regard to claim 1, and the elected species, in the same field of invention of enriched in phenolic compounds and methods for producing them,  Gourdin teaches phenolic-enriched compositions, polar proanthocyanidin-enriched compositions, and non-polar proanthocyanidin-enriched compositions can also be combined with antimutagenic agents including, but not limited to, green tea extracts, catechins, epicatechins, epigallocatechins, gallocatechins, and flavonoids [0130]. Gourdin teaches the phenolic enriched compositions are typically prepared from plant material extracts or concentrates. The term " extract" refers to a substance derived from a plant source that naturally contains phenolic compounds, including extracts prepared from the whole plant or from various parts of the plant, such as the fruits, leaves, stems, roots, bark, etc. (i.e. buds, leaves, stems; [0088]; Gourdin’s claim 15). Gourdin teaches proanthocyanidins are also found in flowers and barks [0008]. Gourdin teaches use of an extract solvent which comprises an acidified alcohol solution having about 0 to 95% ethanol in water and about 0 to 3 wt. %, more preferably about 0.006 to 0.012 wt. %, of a suitable acid [0094]. Gourdin teaches acetic acid (HOAc) to be a suitable acid [0094]. Gourdin teaches the presence of an acid in the extraction solvent or the extract helps to minimize degradation of the anthocyanins [0094]. In one embodiment the acidic conditions are maintained throughout most of the steps of the process of this invention as illustrated in FIG. 1 [0094].
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing  to modify Huang’s camellia extract by forming the camellia extract from camellia whole plant material including flowers, flower buds, buds, leaves, and stems (i.e. camellia tea) and using a known technique of stabilizing the anthocyanins (i.e. polyphenols) in the camellia extract by adjusting the amount of ethanol to be 0 to 95% and acetic acid to be 0 to 3 wt. % as suggested by the combined teachings Huang and Gourdin. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Huang and Gourdin as applied to claims 1 & 6-12 above, and further in view of Ribi (WO 1989/012440; previously cited).
*Note: All references refer to the English language translation.
The teachings of Huang and Gourdin are described above. Huang, in the exemplary whitening toner and anti-aging whitening gel, teaches the compositions comprise soothing agents camellia extract promote cell metabolism, maintain skin elasticity, improve skin nutrition, and they have excellent whitening, beverage removal, and anti-aging effects [0032]. The cosmetics could effectively postpone the aging of the skin, and make skin luster and elasticity reappear [0032].
Neither Huang nor Gourdin teach inclusion of onion juice in an amount of 5-20%.
In the same field of invention of topical plant extracts for cosmetic use, Ribi teaches a cosmetic and method for removing tattoos comprising onion juice (title & abstract). Ribi teaches onion juice generates heat that opens the pores, permitting active agents to penetrate more deeply (abstract). Ribi in claim 4 teaches the cosmetic comprises 10-25 wt.% onion juice.
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add 1-25% onion juice to the composition suggested by the combined teachings of Huang and Gourdin as suggested by the combined teachings of Huang and Ribi because Huang teaches the compositions of his invention may comprise 1-3% soothing agents and onion juice is a warming agent used in topical cosmetics in an amount of 10-25% as taught by Ribi. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to soothe the skin by warming it and open pores to permit deeper penetration of the active ingredients.
With regard to the recited amount of onion juice, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004).  In the instant case, the combined teachings of Huang and Ribi suggest inclusion of 1-25% onion juice in a topical cosmetic. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 2 & 4 stand rejected under 35 U.S.C. 103 as being unpatentable over Huang and Gourdin as applied to claims 1 & 6-12 above, and further in view of Ulmann (US 2010/0104671; previously cited).
*Note: All references refer to the English language translation.
The teachings of Huang and Gourdin are described above. Huang further teaches cosmetics containing the camellia extract promote cell metabolism, maintain skin elasticity, improve skin nutrition, and they have excellent whitening, beverage removal, and anti-aging effects [0032]. The cosmetics could effectively postpone the aging of the skin, making skin luster and elasticity reappear [0032].
Neither Huang nor Gourdin teach inclusion of onion extract in an amount of 0.01-5% or an extract of lemon in an amount of 5-20%.
In the same field of invention of topical plant extracts for cosmetic use, Ulmann teaches a cosmetic and/or pharmaceutical composition and their applications (title). Ulmann teaches the compositions of the invention exhibit interesting properties which make them suitable for use in cosmetics including controlling and/or stabilizing any conditions affecting the skin, the scalp or other external parts of the body, and especially for slowing down the loss of hair, stimulating its growth, increasing its density, eliminating dandruff, offsetting the signs of aging of the scalp and treating any disorders of the nails [0015]. For topical application, these compositions may thus be applied directly to the skin or the scalp at the rate of one to three applications daily in the form of solutions or concentrated lotions, for example, with a concentration of 5 to 30%, preferably approximately 20% [0015]. Ulmann teaches the compositions comprises from 65% to 93% of an Allium cepa (i.e. onion) and from 5% to 33% of an aqueous-alcoholic extract of Citrus lemon [0009]. Thereby, Ulmann teaches the topical formulations comprise 3.25-32.25% Allium cepa/onion extract and 0.25-9.9% lemon extract ([0009] & [0015]). Ulmann in Example 7 teaches an medicinal ointment comprising 5 ml of an extract comprising 87.04% Allium cepa (i.e. onion extract) and 11.96% Citrus lemon extract; thereby the ointment comprises 4.35% onion extract and 0.60% lemon extract ([0039]).
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add 1.25-32.25% Allium cepa/onion extract and 0.25-9.9% lemon extract to the composition suggested by the combined teachings of Huang and Gourdin as suggested by Ulmann because Huang teaches the compositions of his invention may function to effectively postpone the aging of the skin and Ulmann teaches compositions for controlling and/or stabilizing any conditions affecting the skin and offsetting the signs of scalp aging comprise 1.25-32.25% Allium cepa/onion extract and 0.25-9.9% lemon extract. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to control and/or stabilize skin conditions and offset the signs of skin/scalp aging.
With regard to the recited amount of onion and lemon extracts, the combined teachings of Huang, Gourdin and Ulmann suggest inclusion of 1.25-32.25% Allium cepa/onion extract and 0.25-9.9% lemon extract in a topical cosmetic. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

5 stands rejected under 35 U.S.C. 103 as being unpatentable over Huang and Gourdin and Ulmann as applied to claims 1, 2, 4, & 6-12 above, and further in view of Peterson (US 2018/0085303; previously cited).
*Note: All references refer to the English language translation.
The teachings of Huang, Gourdin and Ulmann are described above. Huang teaches an exemplary whitening toner and an anti-aging whitening gel ([0080]-[0085]). Huang further teaches cosmetics containing the camellia extract promote cell metabolism, maintain skin elasticity, improve skin nutrition, and they have excellent whitening, beverage removal, and anti-aging effects [0032]. The cosmetics could effectively postpone the aging of the skin, make the skin luster and elasticity reappear [0032]. Ulmann teaches their compositions, which treat skin aging, bleach and whiten the skin, comprise lemon extracts ([0011] & [0016]).
Neither Huang, Gourdin nor Peterson teach inclusion of lemon juice in an amount of 5-20%.
In the same field of invention of topical plant juices/extracts for cosmetic use, Peterson teaches cosmetic compositions comprising food grade components (title). Peterson in Example 1 teaches sterilized skin-brightening facial masks:

    PNG
    media_image1.png
    112
    275
    media_image1.png
    Greyscale

Thereby, Peterson teaches the skin brightening masks comprise 0.43-6.6% lemon juice [0095]. 
Peterson in Example 4 teaches sterilized anti-aging facial masks:

    PNG
    media_image2.png
    117
    272
    media_image2.png
    Greyscale

Thereby, Peterson teaches the anti-aging facial masks comprise 0.9-18.1% lemon juice [0098].
Here, at least rationale (A) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to add 0.43-18.1% lemon juice to the composition suggested by the combined teachings of Huang, Gourdin, and Ulmann as suggested by Peterson because Huang teaches the compositions of their invention may function to effectively postpone the aging of the skin and whiten skin, Ulmann teaches compositions for controlling and/or stabilizing any conditions affecting the skin, and offsetting the signs of aging of the scalp, and whitening skin comprise lemon, and Petersen teaches inclusion of 0.43-18.1% lemon juice in skin cosmetics which brighten/whiten skin and provide an anti-aging effect. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to brighten/whiten skin and offset the signs of skin/scalp aging.
With regard to the recited amount of onion and lemon extracts, the combined teachings of Huang, Gourdin, Ulmann and Peterson suggest inclusion of 0.43-18.1% lemon juice in a topical cosmetic. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Response to Arguments
Applicant argues the Huang, Gourdin, Ribi, Ulmann and Peterson individually (reply, 10-17). 
This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues neither Huang nor Gourdin teach or suggest Camellia sinensis Tea extract (reply, pg. 13). Applicant argues the starting material of Huang is flower and flower buds which is different from starting materials of Applicant’s camellia sinensis tea which is made from leaves, stems and leaf buds (reply, pg. 12). Applicant argues tea is not flesh because “[i]n its most general form, tea processing involves withering, bruising, oxidizing, fixing and drying” (reply, pg. 12).
This is not persuasive.  Applicant is arguing product by process steps. M.P.E.P. § 2113-PRODUCT BY PROCESS CLAIMS states: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  With regard to Applicant’s argument pertaining to tea processing, the specification also states “Tea is generally divided into different categories based on how it is processed. In its most general form…” (pg. 9). The how Applicant’s tea was processed. Nonetheless, the combined teachings of Huang and Gourdin teach extraction from whole plant material, which includes flowers, buds, leaves and stems. Huang teaches their extraction method includes ultrasound which the ordinary skilled artisan would recognize as bruising the plant. Huang teaches their method uses heated water, which the ordinary skilled artisan would recognize as withering plant materials. The ordinary skilled artisan also knew that water is a weak oxidizing agent. Thereby, Applicant has not structurally distinguished their tea (in terms of compounds and other structures present in the inventive composition) from the composition suggested by the combined teachings of Huang and Gourdin.

Applicant argues the Huang reference individually, stating Huang does not teach or suggest "[a] fluid for skin care (FSC) comprising: a. an extract of camellia sinensis tea comprising about 0.01% to about 5%, by weight, of the FSC ... " "b. acetic acid, comprising about 0.1% to about [[-]]10%, by weight, of the FSC; c. an alcohol, comprising about 5% to about [[-]]40%, by weight, of the FSC;" (reply, pg. 13).
	This is not persuasive. Arguments directed to the tea are addressed immediately supra.  Huang teaches the solvent is chosen from water, ethanol, 1,3-propanediol, …., and mixtures thereof [0013]. Huang in Example 2-Table 1 teaches mixtures of water and ethanol as the solvent [0062]. Huang teaches the inorganic acid added to the solvent is chosen from hydrochloric acid, acetic acid and mixtures thereof [0014]. Huang in Example 8-Table 1 teaches use of acetic acid as an additive to the solvent to make the extract [0062].  Huang’s extracts contain polyphenols including anthocyanins. Gourdin teaches the known technique of stabilizing the anthocyanins 

Applicant argues the claims are not prima facie obvious because the limitation that “the FSC has a property that is capable of repairing skin” is not taught or suggested by the combination of Huang and Gourdin (reply, pg. 11 & 13).  Applicant further argues the utility of Huang's flesh flower extract is different from Applicant's tea extract in that Huang's flower extract may be used for skin whitening, while Applicant's tea extract may be used for repairing skin” (reply, pg. 12). Applicant argues Gourdin does not teach or suggest Camellia sinensis Tea extract or use the same for skin care as claimed (reply, pg. 13).
This is not persuasive. With regard to the argument as to whether the FSC has a property that is capable of repairing skin, Huang teaches the camellia extract, as the active ingredient, is used in the preparation of cosmetics with antioxidant properties [0019]. The ordinary skilled artisan, at the time of filing, knew that anti-oxidants repair skin sun damage. The ordinary skilled artisan, at the time of filing, also knew that as skin repair mechanisms slow skin becomes dull. Huang teaches their cosmetics effectively postpone the aging of the skin, make the skin reappear luster (i.e. no longer dull) and elasticity [0032]. Thereby, Huang’s extracts and cosmetics are capable for repairing skin. Gourdin teaches anthocyanins (i.e. antioxidants) have long been known for improving visual acuity, are beneficial in treating ulcers (i.e. repairing skin), and may have antiviral and antimicrobial activities (i.e. capable of repairing skin; [0007]). Thereby, the combination of Huang and Gourdin suggest an extract capable of repairing skin. 
With regard to Applicant’s argument pertaining to the differences in intended use between the claimed inventive formulation and that taught by Huang, a recitation of the intended supra, the tea extract suggested by the combined teachings of Huang and Gourdin contain polyphenols and anthocyanins which have anti-oxidant activity and show features of skin repair by having luster reappear to dull skin and repair of topical ulcers. 

Applicant further argues to use camellia sinensis tea as a starting material would make Huang’s invention unsuitable for its intended purpose because Huang states that high temperature extraction will reduce the amount of such "anti-oxidation active ingredients” (reply, pg. 14). Applicant argues their extraction method uses water, reaching 100⁰C which is outside of Huang’s teachings (reply, pg. 15).
Applicant’s argument is not persuasive as Applicant is arguing a process for making the composition which is not the invention elected for examination. The elected invention for examination is the composition. The rationale for the rejection of the composition is modifying the solvent by adjusting the amount of water, acetic acid and ethanol which are reagents already present in Huang’s composition.


This is not persuasive. Discussion has to how Huang and Gourdin meet the structure of a tea extract is addressed above.

Applicant requests rejoinder of the process claims (reply, pg. 17).
The elected claims are not yet allowable. Thereby, the request for rejoinder is premature.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619       

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619